Citation Nr: 0014101	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected left knee disorder, including arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a rating 
in excess of 10 percent for the residuals of a left knee 
injury.  

In January 1999 the RO granted entitlement to a separate 
rating for arthritis with painful motion and assigned a 
combined disability rating of 20 percent for the residuals of 
a left knee injury.

The case was previously before the Board and remanded for 
additional development in March 1998 and July 1999.

The Board notes that the veteran raised the issue of 
entitlement to service connection for a back disorder, 
secondary to a service-connected disability in a January 1997 
statement.  However, it has not been adjudicated by the RO.  
Therefore, this matter is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates no more than slight 
recurrent subluxation or lateral instability with positive 
McMurray's test findings but a stable left knee.

3.  Medical evidence demonstrates left knee arthritis shown 
by x-ray examination and left leg limitation of flexion, 
noncompensable for VA purposes, with objective evidence of 
pain on motion and dysfunction.


CONCLUSION OF LAW

The criteria for a combined rating in excess of 20 percent 
for the veteran's service-connected left knee disorder, 
including arthritis, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are incomplete but include a copy of 
a March 1987 retirement examination report.  The examiner 
noted the veteran's left knee was mildly swollen with 
increased crepitus but with full range of motion.

During VA examination in August 1988 the veteran reported he 
had experienced intermittent left knee pain and swelling from 
approximately 1976 to 1983 when the pain became constant.  
The examiner noted the veteran's patella had decreased 
passive mobility and was tender to palpation and movement.  
There was mild soft tissue edema to the inferior aspect of 
the patella and crepitus and pain under the patella to 
passive flexion and extension.  Range of motion studies 
revealed full extension and active and passive flexion 
limited to 130 degrees.  The diagnoses included left knee 
injury with chip fracture which may have become an intra-
articular loose body, degenerative joint disease versus post-
traumatic arthritis of the left knee, and intermittent left 
knee pain and swelling.  X-ray examination revealed minimal 
degenerative changes and possible soft tissue calcification 
or calcified intra-articular loose body.

Service department medical records dated in June 1989 show 
the veteran twisted his left knee while stepping backwards on 
a parking ramp.  Subsequent examination revealed slight 
medial ligament tenderness to the left knee.  There was no 
evidence of limitation of motion.  The diagnosis was left 
knee strain.  A July 1989 private occupational medicine 
report noted the veteran incurred a left knee strain in 
June 1989.  Light work was recommended for one day.  

A December 1991 report noted swelling and slight heat to the 
left knee and discomfort upon full flexion and extension.  
The patella was quite loose but not dislocated.  There was no 
evidence of instability.  There was slight anterior and 
posterior tenderness but no joint line tenderness.  The 
diagnosis was left knee swelling and synovitis.

A January 1992 service department examination found resolving 
low grade left knee inflammation.  The examiner noted good 
strength and range of motion within normal limits.  There was 
no tenderness to palpation.  

Private medical examination in September 1993 found moderate 
left knee effusion and an apparent negative Lachman's sign 
with some evidence of lateral pivot shift.  There was no 
evidence of laxity of the medial or lateral cruciate 
ligaments in 0 to 30 degrees of flexion and no tenderness to 
the medial or lateral joint lines.  The diagnoses included 
significant medial compartment degenerative joint disease and 
left knee loose body.  

Service department medical records dated in February 1994 
noted left knee swelling primarily superior to the patella.  
The examiner noted the ligaments and cartilage appeared to be 
intact.  

During VA examination in February 1994 the veteran complained 
of left knee pain and swelling.  He stated the knee gives out 
but did not cause him to fall.  He denied any locking.  The 
examiner noted the veteran's left knee measured 40 
centimeters (cm) compared to 38 cm on the right.  There was 
no evidence of deformity.  Lachman's and anterior drawer 
signs were negative.  The knee was stable.  McMurray's 
testing was positive.  Range of motion studies revealed full 
range of motion.  It was noted that x-rays showed mild 
degenerative joint disease with narrowing of the joint, 
medially, a large amount of suprapatellar effusion, and a 
rather large oval calcific density to the posterior aspect of 
the knee.  

VA examination in January 1996 found moderate effusion of the 
left knee, crepitus on motion, and medial joint line 
tenderness.  There was no palpable Baker's cyst or obvious 
bony abnormality.  McMurray's and drawer signs were negative.  
Range of motion studies revealed extension to 0 degrees 
without any difficulty and flexion to 90+ degrees.  The 
diagnosis included history of chronic knee pain with mild 
degenerative joint disease and narrowing of the medial joint 
space, effusion, and calcific density to the posterior aspect 
of the left knee.

A July 1996 addendum to the private medical report noted that 
under the AMA Guide to the Evaluation of Permanent 
Impairment, 4th Edition, and combining the cartilage interval 
diminishment of the knee and the patellofemoral area the 
veteran was found to have a 12 percent permanent impairment 
to the whole person and a 30 percent impairment to the 
extremity.

At his personal hearing the veteran testified that he 
experienced constant left knee pain.  Transcript, p. 2 (May 
1997).  He stated that he had experienced employment problems 
because of the left knee including being placed on light duty 
a couple of times but that he had not missed time from work.  
Tr., p. 7.  He stated that the knee never gave out but that 
it had gone numb and locked up approximately 4 or 5 times in 
the last couple of years.  Tr., p. 8.  He reported his leg 
motion was limited because of pain, that he used an elastic 
brace for support, and that he took over the counter 
medication for pain relief.  Tr., pp. 9-10.  He stated he 
experienced constant swelling which was exacerbated by 
walking approximately 300 to 400 yards.  Tr., p. 12.  

During VA examination in June 1997 the veteran complained his 
knee locked and gave out.  The examiner noted visible gross 
effusion to the left knee.  There was no warmth, no erythema, 
and no Baker's cyst.  The knee was stable.  McMurray's sign 
was positive and drawer signs were negative.  Range of motion 
was from 0 to 90 degrees.  X-ray examination revealed mild 
degenerative joint disease, a rather large amount of joint 
effusion, and a large oval calcific density in the popliteal 
fossa due to a large fabella or synovial chondromatosis.  The 
diagnoses included internal derangement and degenerative 
joint disease of the left knee.

During a June 1998 VA independent orthopedic examination the 
veteran reported he had undergone arthroscopic debridement of 
the left knee because of pain, swelling, and stiffness in 
March 1998.  He stated he experienced constant persistent 
swelling and painful decreased range of motion.  The examiner 
noted the veteran walked with a markedly antalgic gait with a 
shortened stance phase on the left.  There was a large 
effusion distending the supra-patella pouch and the medial 
and lateral compartments of the knee.  Range of motion was 
from 0 to 75 degrees with further extension eliciting 
considerable discomfort.  There was mild pain on patello-
femoral compression with tenderness on palpation of the 
medial and lateral articular facets of the left patella.  
There was severe pain on palpation of the medial joint of the 
left knee.  There was no evidence of malalignment of the left 
knee and no lateral compartment tenderness.  McMurray's test 
was positive.  The diagnosis was left knee degenerative joint 
disease.  

The examiner noted the veteran was totally disabled at that 
point but that it was not a permanent disability.  It was 
also noted that the veteran would require a total knee 
replacement and that his eventual functional loss should be 
determined at that time.

In July 1999 the RO requested the veteran provide information 
and authorization for the release of private medical records 
but received no response from the veteran.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Although the record reflects that pertinent private medical 
records exist which are not included in the claims file, the 
veteran failed to respond to the RO's request for information 
and authorization for the release of private medical records.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the "duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Rating Schedule provides compensable ratings for 
impairment of the knee when there is evidence of slight 
(10 percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  Semilunar dislocated 
cartilage with frequent episodes of "locking," pain, and 
joint effusion warrants a 20 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999). 

The Rating Schedule also provides that traumatic arthritis, 
established by x-ray findings, is rated the same as 
degenerative arthritis, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; however, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  Limitation 
of leg flexion is compensable when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5260 (1999).  
Normal knee flexion and extension is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (1999).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(1999); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). 

In this case, the record reflects the veteran is presently 
receiving compensation of 10 percent for a left knee 
disability under the criteria for Diagnostic Code 5257 and a 
separate 10 percent rating for left knee traumatic arthritis.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994); 
VAOPGCPREC 23-97.  

Based upon the evidence of record, the Board finds no more 
than slight recurrent subluxation or lateral instability is 
demonstrated.  Therefore, a rating in excess of 10 percent 
under Diagnostic Code 5257 is not warranted.  Although the 
veteran, in essence, stated that he experienced more severe 
instability in his left knee and VA examinations included 
positive McMurray's test findings, medical evidence 
demonstrated the left knee was stable in June 1997.  There is 
no medical evidence of moderate recurrent subluxation or 
lateral instability.  In addition, at his personal hearing in 
May 1997 the veteran denied the knee ever gave out.  The 
Board notes that evidence of the veteran's private medical 
treatment in march 1998 is unavailable for review.

The Board also notes that Diagnostic Code 5257 is not 
predicated upon a limitation of motion and consideration of a 
higher rating because of pain and dysfunction is not 
applicable.  See Johnson, 9 Vet. App. 7.  The Board further 
finds Diagnostic Code 5258 is inapplicable because the 
medical evidence does not show semilunar cartilage 
dislocation.

As to the issue of entitlement to a disability rating higher 
than 10 percent for an additional left knee disability due to 
traumatic arthritis, medical evidence demonstrates the 
veteran has full extension of the left leg but flexion 
limited to 75 degrees.  The Board notes that compensable 
ratings under Diagnostic Codes 5260 and 5261 are not 
warranted; however, when the limitation of motion of one 
joint is noncompensable under the appropriate diagnostic code 
a rating of 10 percent is for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  A rating in excess of 10 
percent for one joint under these criteria is not possible.

Alternatively, the veteran's arthritis may be rated under the 
criteria for limitation of leg flexion and as Diagnostic Code 
5260 is predicated upon a limitation of motion consideration 
of a higher rating based upon functional loss due to pain on 
use or due to flare-ups is warranted.  See DeLuca , 8 Vet. 
App. at 206.  The Board notes that objective evidence of pain 
on motion and dysfunction was demonstrated upon medical 
examination.  The Court has held that section 4.40 did not 
require a separate rating for pain but provided guidance for 
determining ratings under other Diagnostic Codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  Therefore, the Board finds consideration of 
the veteran's left knee dysfunction and pain on motion 
warrants a rating of 10 percent but that the evidence of 
record does not demonstrate a greater limitation of flexion 
to justify any higher rating.  

Although the June 1998 VA independent orthopedic examiner 
found the veteran was totally disabled at that time, he also 
stated the disability was not permanent.  The Board notes 
that the issue of entitlement to a temporary total disability 
evaluation for convalescence is not before the Board on 
appeal.  See 38 C.F.R. § 4.30 (1999).  

In exceptional cases, where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  The Board finds the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's disability level.  The veteran does 
not allege, and there is no persuasive evidence of, any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization, related to this disorder that would take the 
case outside the norm so as to warrant an extraschedular 
rating. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a combined rating in excess of 20 percent.


ORDER

Entitlement to an increased disability rating for service-
connected left knee disorder, including arthritis, currently 
evaluated as 20 percent disabling, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

